Citation Nr: 1735066	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from February 7, 2010, to February 7, 2011, and a rating in excess of 20 percent from February 7, 2011, to November 5, 2014, for low back strain, to include entitlement to separate compensable ratings for bilateral lower extremity radiculopathy.

2.  Entitlement to separate compensable ratings for bilateral lower extremity radiculopathy associated with low back strain since November 6, 2014.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to November 6, 2014.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1999 to May 2002.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Houston, Texas, Regional Office (RO). On her March 2012 VA Form 9, the Veteran requested a Travel Board hearing. She withdrew that request in April 2012. Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). In October 2014, the board remanded the appeal to the RO for additional action.

In March 2015, the Board denied increased ratings for the Veteran's low back disorder for the periods prior to November 6, 2014, and denied entitlement to bilateral lower extremity radiculopathy since February 7, 2010. The Board remanded the issue of service connection for a bilateral shoulder disorder. The Veteran appealed the denied issues to the United States Court of Appeals for Veterans' Claims (Court).

In a September 2016 Memorandum Decision, the Court vacated and remanded those parts of the March 2015 Board decision which denied increased ratings for the low back disorder for the periods prior to November 6, 2014, and which denied entitlement to bilateral lower extremity radiculopathy. 
The issue of entitlement to service connection for a bilateral shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Between February 7, 2010, and November 5, 2014, the Veteran's low back disorder caused sharp pain; aching; numbness; painful and restricted range of motion; tenderness to palpation; difficulty sleeping, moving, performing physical activity, walking, caring for her children, performing household chores, and sitting or standing for extended periods of time; bilateral lower extremity pain, numbness, weakness, and tingling; and required her to use a cane or walker.

2.  During the period prior to November 6, 2014, the Veteran was unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, from February 7, 2010, to November 5, 2014, for low back strain have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for a rating of 20 percent, since February 7, 2010, for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating of 20 percent, since February 7, 2010, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a March 2011 notice which informed her of the evidence generally needed to support her claims; what actions she needed to undertake; and how VA would assist her in developing her claims. The March 2011 notice was issued to the Veteran prior to the September 2011 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Low Back Ratings and Entitlement to Radiculopathy

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5237 provides ratings for lumbosacral strain. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

There are also several relevant note provisions associated with Diagnostic Code 5237. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

Intervertebral Disc Syndrome can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The method that results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 is the method that should be utilized.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) provides that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
 
Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In its September 2016 Memorandum Decision, the Court indicated that the Veteran's March 2011 VA spine examination was inadequate for rating purposes. Therefore, the ranges of motion recorded at that examination will not be considered in determining the Veteran's rating. 

The Veteran did not appeal the Board's March 2015 grant of a rating of 40 percent, effective November 6, 2014, for her low back disorder. The Board now finds, however, that the Veteran is also entitled to a 40 percent rating for the period between February 7, 2010, and November 5, 2014. During that time, she had sharp pain, aching, numbness, painful and restricted range of motion, and tenderness to palpation. Her low back disorder affected her ability to sleep, move, perform physical activity, walk, care for her children, perform household chores, and sit or stand for extended periods of time. She had to pull herself up to get out of bed or off of a chair. Her symptoms were worse during periods of cold weather and she responded negatively to treatment other than strong medication. She required the use of a cane to walk. In January and February 2014, her private chiropractor described her low back pain as intense, disabling, and restrictive of every activity she performed.

The record also reflects that the Veteran has a diagnosis of bilateral lower extremity lumbar radiculopathy. During the periods on appeal, she had lower extremity pain, numbness, weakness, and tingling in both of her lower extremities. Therefore, the Board finds that the Veteran is entitled to an additional 20 percent for moderate radiculopathy in each of her lower extremities.

She is not entitled to a higher rating for her low back strain as there is no evidence that she has ankylosis and no evidence of incapacitating episodes lasting at least 6 weeks. She is not entitled to a 40 percent rating for her lower extremity radiculopathy as there is no evidence that her symptoms are moderately severe.

For the period prior to November 6, 2014,, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). In light of the increased ratings granted above, the Veteran now meets the schedular criteria for a TDIU for the period prior to November 6, 2014.

At the March 2011 VA examination, the examiner noted that the Veteran's low back disorder limited her job opportunities and that she had to leave a job as a result of her disorder. In January 2014, her private chiropractor stated that her low back disorder prevented her from working. On a September 2015 VA Application for Increased Compensation Based on Unemployability, the Veteran indicated that she became too disabled to work due to service-connected disorders in 2011. Given the severity of the Veteran's service connected low back, bilateral lower extremities, bilateral knees, and cervical spine disorders, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation during the period prior to November 6, 2014.


ORDER

A rating of 40 percent for low back strain from February 7, 2010, to November 5, 2014, is granted.

A rating of 20 percent for right lower extremity radiculopathy since February 7, 2010, is granted.

A rating of 20 percent for left lower extremity radiculopathy since February 7, 2010, is granted.

TDIU is granted for the period prior to November 6, 2014.




REMAND

Remand of the issue of service connection for a bilateral shoulder disorder is necessary to obtain a medical opinion as to whether that disorder is secondary to the Veteran's service connected cervical spine disorder.

Remand is also necessary to associate missing documents with the Veteran's file. 

The case is REMANDED for the following action:

1.  April 2015 Correspondence contains a VBMS note that the document is a duplicate of a statement received in September 2014. There is no such document in the file in September 2014. The original document from September 2014 MUST be associated with the Veteran's file. The Board has contacted the RO to have this document associated with the Veteran's file, but the RO has not done so. 

If this document cannot be uploaded to the Veteran's file, a memorandum documenting that fact and the reason for its unavailability should be associated with the Veteran's file.

2.  Associate with the file ANY OTHER missing documents. An April 2015 rating decision lists a VA Form 21-526 EZ dated September 2014, which is also not in the file. 

If any document cannot be uploaded to the file, a memorandum documenting that fact and the reason for its unavailability should be associated with the Veteran's file.

3.  Return the file to the VA examiner who conducted the November 2014 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA shoulder examination to obtain an opinion as to the nature and etiology of her bilateral shoulder disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's bilateral shoulder disorder was caused by her service-connected cervical spine disorder.

b.  whether the Veteran's bilateral shoulder disorder was aggravated by her service-connected cervical spine disorder.

The examiner's attention is drawn to the following:

*August 2011 VA examination diagnosing bilateral shoulder impingement syndrome.

*December 2013 VA treatment record stating a prior diagnosis of contusion of the shoulder region.

*VA and private treatment records indicating on-going treatment for and complaints of bilateral shoulder pain and decreased range of motion.

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


